Exhibit 10.55


CONSULTING AGREEMENT


This Consulting Agreement is made and entered into as of December 8, 2009,
("Effective Date"), between Nephros, Inc., a Delaware corporation (the
"Company") and Barry A. Solomon, PhD, (the "Consultant").


WHEREAS, the Company desires to engage Consultant to provide consulting services
to it in connection with its business; and


WHEREAS, Consultant desires to provide consulting services to the
Company;


In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Consulting Services.


(a) Subject to the terms and conditions hereinafter set forth, the Company
retains Consultant, and Consultant hereby accepts such retention by the Company,


(i) to undertake on a best-efforts basis such consultative and advisory services
as the Company shall reasonably request, in connection with the Company's
business, including, but not limited to, the following:


The Company's research and development efforts with respect to a high efficiency
hemofiltration device (the "Device") and related technologies in which the
Company develops a proprietary or other interest.


The Company's gathering, interpretation and recording of data relating to the
development of the Device and related technologies; and


(ii) to provide such other consulting services as reasonably. requested by the
Company


(b) In addition to the consulting services provided in paragraph (a) above,
Consultant agrees to serve as a Scientific Advisor to the Company. Consultant,
as a Scientific Advisor to the Company, agrees to meet at least semi-annually to
advise the Company of advances in his field of expertise, and to consult with
the Company, assessing the feasibility of research and development programs
under consideration by the Company and offering guidance for current and future
research and clinical applications of the Company's technology. In addition to
these semi-annual meetings, Consultant further agrees to meet individually and
in groups as called upon from time to time to review and advise the Company on
its research, development and commercialization of its technology, and to
consult at reasonable times and upon reasonable prior notice with the Company
and the Company's management, agents, employees and other Scientific Advisors on
projects.

 
 

--------------------------------------------------------------------------------

 


(c) The Company and Consultant hereby acknowledge and agree that Consultant
shall perform the services specified in paragraphs (a) and (b) above
(collectively, the "Consulting Services") as an independent contractor and not
as an employee of the Company. Consultant agrees that he will file his own tax
returns on the basis of his status as an independent contractor for the
reporting of all income, social security, employment and other taxes due and
owing on the consideration received by him under this Agreement and that he is
responsible for the payment of such taxes. Similarly, Consultant shall not be
entitled to receive additional benefits specifically associated with employment
status, such as medical, dental and life insurance, stock or stock options of
the Company and shall not be entitled to participate in any other employee
benefit programs. As an independent contractor, Consultant acknowledges,
understands and agrees that he is not, and shall not represent himself to third
parties as being, the agent or representative of the Company nor does he have,
and shall not represent himself to third parties as having, power or authority
to do or take any action for or on behalf of the Company, as its agent,
representative or otherwise, except as specifically herein set forth.


(d) In order to protect the Company's patent rights, any actual research done by
Consultant under this Agreement shall be done at the Company's business or at
some other location approved in advance by the Company All such services shall
be rendered in the greater New York, New York area, unless mutually agreed by
Consultant and the Company, at such times as are consistent with Consultant's
obligations.


2.           Consideration for Consulting Services.


In consideration of Consultant's performance of the Consulting Services, during
the Term (as defined below in Section 4 below) the Company shall pay Consultant
for requested services a consulting fee (the "Consulting Fee") at the rate of
twenty-five hundred dollars ($2500) per day or another amount agreed to in
advance according the level effort required and listed in Schedule A attached,
to be paid to Consultant on a monthly basis, payable on the first day of each
month. Nothing herein shall obligate the Company to request any services to be
performed by Consultant.


3.           Reimbursement of Expenses.


The Company shall reimburse Consultant for all normal, usual and necessary
expenses in excess of twenty five dollars ($25.00) in the aggregate incurred by
Consultant in furtherance of the business and affairs of the Company against
receipt by the Company of appropriate vouchers or other proof of the Company's
expenditures and otherwise in accordance with such expense reimbursement policy
as may from time to time be adopted by the Company.


4.           Term and Termination.


(a) The term of this Agreement shall commence on the Effective Date and shall
expire on the first anniversary of the Effective Date subject to earlier
termination as provided in Section 4(b) (together with any renewals pursuant to
the proviso following this sentence, the "Term"); provided, however, that the
Term may be extended for additional one (1) year periods upon mutual written
consent.


(b) This Agreement may be terminated by either party upon thirty (30) days
written notice to the other party.


(c) The provisions of Sections 5 through 16 hereof shall survive any termination
of this Agreement at the expiration of the Term or prior thereto.

 
 

--------------------------------------------------------------------------------

 

 
5.
       Ownership of Proprietary Information.



Consultant agrees that all information that has been created, discovered or
developed by the Company, its subsidiaries, affiliates, licensors, licensees,
successors or assigns (collectively, the "Affiliates"), including, without
limitation, information relating to the development of the Device created,
discovered, developed or made known to the Company or any of the Affiliates by
Consultant during the Consulting Term and information relating to the Company's
customers, suppliers, consultants, and licensees, and/or in which property
rights have been assigned or otherwise conveyed to the Company or the
Affiliates, shall be the sole property of the Company or the Affiliates, as
applicable, and the Company or the Affiliates, as the case may be, shall be the
sole owner of all patents, copyrights and other rights in connection therewith,
including without limitation the right to make application for statutory
protection. All of the aforementioned information is hereinafter called
"Proprietary Information." By way of illustration, but not limitation,
Proprietary Information includes trade secrets, processes, discoveries,
structures, inventions, designs, ideas, works of authorship, copyrightable
works, trademarks, copyrights, formulas, data, know-how, show-how, improvements,
inventions, product concepts, techniques, information or statistics contained
in, or relating to, marketing plans, strategies, forecasts, blueprints,
sketches, records, notes, devices, drawings, customer lists, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications and information
about the Company's or the Affiliates' employees and/or consultants (including,
without limitation, the compensation, job responsibility and job performance of
such employees and/or consultants).


6.               Delivery of Documents and Data.


On the expiration of the Term or the earlier termination of this Agreement
pursuant to Section 4 hereof, Consultant agrees that Consultant will deliver to
the Company all documents and data of any nature and embodied in any media
pertaining to his work with the Company or the Affiliates, Consultant will not
take with him or deliver to anyone else any documents or data of any description
and embodied in any media or any reproduction, abstract or summary of any
description containing or pertaining to any Proprietary Information and
Consultant will sign and deliver the "Termination Certification" attached hereto
as Exhibit A. Notwithstanding the foregoing, Consultant may retain and use
documents pertaining to his work for academic, noncommercial research purposes
with the prior written approval of the Board of Directors.


7.               Disclosure of Inventions.


During the Term, Consultant agrees that he will promptly disclose to the
Company, or any persons designated by it, all improvements, inventions, designs,
ideas, works of authorship, copyrightable works, discoveries, trademarks,
copyrights, trade secrets, formulas, processes, structures, product concepts,
marketing plans, strategies, customer lists, information about the Company's
employees and/or consultants (including, without limitation, job performance of
such employees and/or consultants), techniques, blueprints, sketches, records,
notes, devices, drawings, know-how, data, whether or not patentable, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications, made or conceived
or reduced to practice or learned by him, either alone or jointly with others,
which result from use of premises or equipment owned, leased or contracted for
by the Company or the Affiliates (all said improvements, inventions, designs,
ideas, works of authorship, copyrightable works, discoveries, trademarks,
copyrights, trade secrets, formulas, processes, structures, product concepts,
marketing plans, strategies, customer lists, information about the Company's or
the Affiliates' employees and/or consultants, techniques, blueprints, sketches,
records, notes, devices, drawings, know-how, data, patent applications,
continuation applications, continuation-in-part applications, file wrapper
continuation applications and divisional applications shall be collectively
hereinafter called "Inventions"). Notwithstanding any provisions to the contrary
herein, however, Consultant agrees that Consultant shall not disclose to the
Company any improvements, inventions, designs, ideas, works of authorship,
copyrightable works, discoveries, trademarks, copyrights, trade secrets,
formulas, processes, structures, product concepts, marketing plans, strategies,
customer lists, blueprints, sketches, records, notes, devices, drawings,
techniques, know-how, data, patent applications, continuation applications,
continuation-in-part applications, file wrapper continuation applications and
divisional applications which Consultant possesses under the obligation of
secrecy or confidentiality to a third party.

 
 

--------------------------------------------------------------------------------

 


Consultant understands and acknowledges that all original works of authorship
which are made by him (solely or jointly with others) while performing the
Consulting Services and which are protectable by copyright are being created at
the instance of the Company and are "works made for hire," as that term is
defined in the United States Copyright Act (17 USCA, Section 101).


8.               Assignment of and Assistance with Inventions.


Consultant hereby assigns to the Company all right, title and interest he may
have or acquire in all Inventions and agrees that all Inventions shall be the
sole property of the Company and its assigns, and the Company and its assigns
shall be the sole owner of all patents, copyrights and other rights in
connection therewith. Consultant further agrees to assist the Company in every
proper way (but at the Company's expense) to obtain and from time to time
enforce patents, copyrights or other rights on said Inventions in any and all
countries, and to that end Consultant will execute all documents necessary:


 
(i)
to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and



 
(ii)
to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 
Consultant's obligation to assist the Company in obtaining and enforcing patents
and copyrights for the Inventions in any and all countries shall continue beyond
the Term or earlier termination of this Agreement pursuant to Section 4 hereof,
but the Company agrees to compensate Consultant at a reasonable rate after the
expiration of the Term or such earlier termination for time actually spent by
Consultant at the Company's request on such assistance.


The provisions of Section 8(a) shall not apply to any Invention meeting the
following conditions: (i) such Invention was developed entirely on Consultant's
own time; and (ii) such Invention was made without the use of any Company
equipment, or information; and (iii) such Invention is directly related to the
business of the Company; or to the Company's anticipated research or
development; and (iv) such Invention does not result from the performance of the
Consulting Services.

 
 

--------------------------------------------------------------------------------

 
 
9.
    No Breach of Duty.

 
Consultant represents and warrants that the performance by him of all the terms
of this Agreement will not breach any agreement or duty to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to his engagement hereunder. Consultant hereby agrees to not enter into, any
agreement either written or oral in conflict herewith.
 
10.
    No Prior Employer Property.

 
Consultant undertakes that, in the performance of the Consulting Services,
Consultant will not use any materials or documents of a former or current
employer which are not generally available to the public, unless Consultant or
the Company has obtained written authorization from the current or former
employer for their possession and use.
 
11.
    Non-Solicitation.



During the Term, and for a period of two (2) years thereafter, Consultant shall
not, directly or indirectly, without the prior written consent of the Company:


(a) solicit or induce any employee of the Company or any Affiliate to leave the
employ of the Company or any Affiliate or hire for any purpose any employee of
the Company or any Affiliate or any employee who has left the employment of the
Company or any Affiliate within six months of the termination of said employee's
employment with the Company; or


(b) solicit or accept the business of any customer or supplier of the Company or
any Affiliate with respect to products similar to those supplied by the Company.


12.               Insider Trading, Etc.


Consultant recognizes that in the course of his duties hereunder, Consultant may
receive from the Company or others information which may be considered
"material, non-public information" concerning a public company that is subject
to the reporting requirements of the Securities and Exchange Act of 1934, as
amended. Consultant agrees that he will not, without the prior written consent
of the Company, perform any of the following:


(a) purchase, trade, offer, pledge, sell, contract to sell or to purchase or
sell "short" or "short against the box" (as such terms are generally understood
in the securities markets), or otherwise dispose of or acquire any securities of
the Company or options or other derivative securities in respect of such
securities while in possession of relevant material, nonpublic information
received from the Company or others in connection herewith;


(b) provide the Company with information with respect to any public company that
may be considered material, non-public information; and


(c) provide any person with material, non-public information, received from the
Company, including any relative, associate, or other individual who intends to,
or may, (i) trade securities with respect to the Company which is the subject of
such information or (ii) otherwise directly or indirectly benefit from such
information.

 
 

--------------------------------------------------------------------------------

 

 
13.               Non-disparagement.


During and after the Term, Consultant agrees not to make any disparaging comment
or statement about the Company, whether or not true, including but not limited
to comments which could adversely affect the conduct of the Company's business,
any of its plans or prospects, or the business name or reputation of the Company


14.               Non-Competition.


Consultant understands and recognizes that his services to the Company are
special and unique and agrees that, during the Consulting Term and for a period
of one (1) year from the date of termination of his retention hereunder, he
shall not engage in any activity that has a conflict of interest with the
Company, including any competitive employment, business, or other activity, and
he shall not assist any other persons or organization that competes, or intends
to compete, with the company (all of the foregoing, "Competitive Activities").
Not withstanding the foregoing, the restriction on competitive Activities shall
not survive the termination or expiration of this agreement in the event that
the Company has not offered a minimum of three (3) days of services during the
ninety (90) day period preceding the termination or expiration date of this
Agreement.


15.               Remedies for Breach.


Consultant understands and agrees that any breach of Sections 5, 7,12,13,14 and
15 of this Agreement by the Consultant could cause irreparable damage to the
Company, and to the Affiliates and that monetary damages alone would not be
adequate and, the event of such breach, the Company shall have, in addition to
any and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent or redress the violation of Consultant's
obligations under such Sections.


16.               Severability.


Every provision of this Agreement is intended to be severable. If any term or
provision hereof is deemed unlawful or invalid in any jurisdiction for any
reason whatsoever, such unlawfulness or invalidity shall not affect the validity
of the remainder of this Agreement or the enforceability of such term or
provision in any other jurisdiction. To the extent that any such term or
provision is held to be unlawful or invalid, the parties agree to reform such
term or provision in such a way which will be enforceable in the jurisdiction to
which such holding applies, and which will reflect, as nearly as permissible,
the intention of the parties.


17.               Representation of Consultant; Use of Name.


Consultant represents that there are no binding agreements to which he is a
party or by which he is bound, forbidding or restricting his activities herein.
In addition, Consultant consents to the use of his name in various reports,
brochures or other documents produced by or on behalf of the Company, including
any and all documents filed with the Securities and Exchange Commission.

 
 

--------------------------------------------------------------------------------

 

 
18.               Miscellaneous.


Any notice or other communication between parties shall be sufficiently given if
sent by certified or registered mail, postage prepaid, if to the Company,
addressed to it at Nephros, Inc., c/o Paramount Capital Investments, LLC, 787
Seventh Avenue, New York, New York 10019, Attention: Michael S. Weiss, or if to
Consultant, addressed to Consultant at the address set forth below Consultant's
name on the signature page hereof, or to such address as may hereafter be
designated in writing by one party to the other. Such notice or other
communication shall be deemed to be given on the date of receipt.


This Agreement embodies the entire agreement and understanding between the
Company and Consultant regarding the subject matter hereof and supersedes any
and all negotiations, prior discussions and preliminary and prior agreements and
understandings related to the central subject matter thereof.


This Agreement shall in all respects be governed by, and contained and enforced
in accordance with the internal substantive laws of the State of New York and
not the law of conflict of laws.


This Agreement may be executed in one or more counterparts, each of which, when
so executed shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same instrument.


Neither this Agreement nor any term hereof may be amended, modified,
supplemented or waived save in a written instrument executed by each of the
parties hereto.


IN WITNESS WHEREOF, the parties have hereto set their hand on the date first
above written.


NEPHROS, Inc


Name: Ernest Elgin
Title: President & CEO


BARRY A. SOLOMON, PhD:
 
Name: Barry A. Solomon
Address: 394 North Road
Bedford, MA 01730
SS#: ###-##-####

 
 

--------------------------------------------------------------------------------

 

 
Schedule A. Consulting Fees


Minimum Days/Month
 
$/Day Minimum
   
# Months
   
Extra Days/MonthA
 
1
  $ 2500       1     $ 2000  
1
  $ 2000       6     $ 1500  
2
  $ 1800       6     $ 1500  
4
  $ 1500       6     $ 1250  



A By mutual agreement in advance

 
 

--------------------------------------------------------------------------------

 